EXHIBIT 10.2
 
NON-COMPETE AND CONFIDENTIALITY AGREEMENT


This Agreement, by and between Analysts International Corporation (“Analysts
International”) and Robert E. Woods (“Woods”) shall be effective January 1,
2008.


WHEREAS, Analysts International desires to retain the services of Woods and has
offered to employ Woods; and


WHEREAS, Woods desires to become employed by Analysts International; and


WHEREAS, the parties have negotiated terms of Woods’s employment, including the
requirement that Woods sign this Non-Compete and Confidentiality Agreement as a
condition of employment; and


WHEREAS, Woods has accepted the terms of employment offered by Analysts
International; and


THEREFORE, in consideration of the mutual covenants, the parties agree as
follows:


1.
Woods will not solicit, either directly or indirectly, or accept, for Woods’s
own account or for anyone else, business for services or products similar in use
or application to Analysts International’s services or products from any
Analysts International customer or prospective customer:  (i) which at any time
during the last 12 months of Woods’s employment with Analysts International was
a customer of the office, business group or unit, practice or reporting unit to
which Woods was assigned; or (ii) to whom, during the last 12 months of Woods’s
employment the Analysts International office, business group or unit, practice
or reporting unit to which Woods was assigned, submitted a proposal or proposals
for Analysts International's services or products; or (iii) with whom, during
the last 12 months of Woods’s employment, Woods otherwise dealt or about whom
Woods received business information.  Woods will also refrain from participating
in or giving information or other assistance to anyone else in soliciting such
business from these Analysts International customers and prospective
customers.  Woods agrees that he will refrain from this form of unfair
competition during his employment with Analysts International and for a period
of 12 months after his employment with Analysts International is terminated,
regardless of the reason for termination.  If, during the 12-month period
following termination of his employment with Analysts International, any
business by which Woods is then employed or otherwise am affiliated solicits or
accepts such business from any customer or prospective customer set forth above,
it will be presumed that Woods participated or assisted in the solicitation and
acceptance of such business unless Woods can prove otherwise.



 
For purposes of this agreement, business done as a Microsoft Certified Partner
will be considered business with a partner organization, and not a customer or
client of Analysts International.




--------------------------------------------------------------------------------


2.
Recognizing that Analysts International incurs significant expense in recruiting
its personnel and has the right to expect their continued service, Woods will
not interfere with Analysts International's relationships with its employees and
subcontractors. Specifically, Woods will not participate or give assistance in
any attempted or successful effort of any other business, including Woods’s own
business, to hire or engage the services of an Analysts International employee
or subcontractor; nor will Woods encourage any Analysts International employee
or subcontractor to leave Analysts International's service.  Woods agrees that
Woods will not engage in this form of unfair competition during his employment
with Analysts International and for a period of 12 months after his employment
with Analysts International is terminated for any reason.



 
If, during the 12-month period following termination of Woods’s employment with
Analysts International an Analysts International employee or subcontractor
becomes an employee or subcontractor of the business by which Woods is then
employed or otherwise affiliated in any way, it will be presumed that Woods
participated or gave assistance to hire or engage the services of such person
unless Woods can prove otherwise.



3.
During Woods’s employment and for three years thereafter, Woods will keep
confidential, and not use for Woods’s benefit or the benefit of any other
company or person, confidential Analysts International business information,
including but not limited to the identity of Analysts International customers
and prospective customers and their requirements for IT consulting and other
services provided by Analysts International, salary information, contract rates
and contract expiration dates, details of Analysts International projects,
business, marketing and strategic plans and company or office financial
information.  Woods recognizes that the Company has furnished any information of
this type to Woods in confidence on the understanding that Woods would not
disclose it or use it for the advantage of himself or anyone other than Analysts
International.  Woods will give back to Analysts International any documents
which contain confidential information promptly on Analysts International's
request and will keep them confidential until the request is made.



 
Woods will refrain from the unfair competition above described either directly
or indirectly as an employee, agent, consultant, or operative of another
business.



Because Analysts International is a Minnesota corporation and has its principal
administrative office in Minneapolis, Woods understands that this agreement will
be construed and applied in accordance with the laws of the State of Minnesota.


Woods understands that the amount of incentive compensation to be paid to Woods
will be determined by Analysts International management in its discretion, and
that either Analysts International or himself may terminate our at-will
employment relationship at any time for any reason or no reason.


2

--------------------------------------------------------------------------------


Woods understands and acknowledges that it would be difficult to ascertain
actual damages which Analysts International would sustain if Woods violates any
of the provisions of this agreement.  Accordingly, Woods further agrees that
Woods’s violation of this agreement will be presumed to have damaged Analysts
International and that the actual damages resulting from such breach will be
measured as follows: (i) for solicitation or acceptance of business or assisting
another party with such in violation of the terms of this agreement, damages
shall be the gross revenue amount Analysts International would have realized on
the business so solicited or accepted less direct expense Analysts International
would have incurred on account of such business; (ii) for participation or
assistance in a successful effort to hire or engage an Analysts International
employee or subcontractor, actual damages will be the customary fee a reputable
placement agency would charge for providing a suitable replacement or the profit
Analysts International would have received from the continued services of such
employee or subcontractor, whichever is greater.  Woods understands that the
foregoing in no way limits Analysts International's right to have a court issue
an injunction against Woods to prevent violations of this agreement or to ask
the court to use some other method of determining damages if circumstances
warrant.


If control of the Company or its assets (including its rights under this
agreement) is hereafter acquired by any person, group or entity (whether by
merger, purchase of assets, tender offer or otherwise) without the approval or
acquiescence of the Company's Board of Directors as constituted prior to such
change in control, the limitations on Woods’s right to compete after termination
of employment shall be of no force and effect.  "Control" means in this context
the power to change management policies of the Company.


Woods wishes to confirm that he will comply with Analysts International's Code
of Ethical Business Conduct, conflict of interest and other similar policies
during Woods’s employment with Analysts International, as follows:


1.
Woods will not be affiliated (as an employee; director; consultant; or owner,
either in whole or in part, of the business or otherwise) with any competitor,
supplier or customer of Analysts International, and neither Woods nor any
business with which Woods is affiliated has transacted any business with any
customer or supplier of Analysts International except for routine purchases at
standard rates and on terms provided to other customers (such as utility
service);



2.
Woods will not accept any money, goods or services from any Analysts
International customer or supplier, except ordinary business meals and standard
business gifts which have a value of less than $100 per year from any single
customer;



3.
Woods will not give any gratuities, compensation or anything else of value to
any Analysts International customers, prospective customers or employees other
than as previously disclosed to Woods’s immediate supervisor and in accordance
with Analysts International policies;



4.
Woods’s outside business activities, if any, are listed on the schedule attached
to this letter, and none of these outside business activities have prevented
Woods from discharging fully Woods’s employment responsibilities with Analysts
International, and Woods will not used Analysts International equipment,
property or personnel in any of these outside business activities;



3

--------------------------------------------------------------------------------


5.
Woods will not use any information or business opportunities which Woods learns
about in Woods’s capacity as an Analysts International employee, either for
Woods’s benefit or for the benefit of anyone else (by way of example, Woods will
not utilize resumes of prospective Analysts International employees or
requirements for services for Woods’s own benefit or pass them along to other
persons outside of Analysts International for their benefit); and



6.
Woods has no information which leads Woods to believe that any other employee of
Analysts International is or has violated Analysts International conflict of
interest policies. Woods understands that it is Woods’s responsibility to report
to Analysts International Corporate any information which suggests that another
Analysts International employee has, is or is about to violate Analysts
International's conflict of interest policies.





___________________________                    _____________________                                                                           
Robert E.
Woods                                                                                          
 Date








Received by Analysts International Legal Department on:
___________________________

 
4

--------------------------------------------------------------------------------



